Citation Nr: 9928736	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to service connection for a sinus disability 
with nasal polyps, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's application to 
reopen a claim of service connection for a low back 
disability and denied his claim of service connection for a 
sinus disability with nasal polyps.  

Also in July 1997, the RO denied the veteran's claim of 
service connection for a left foot condition and for 
nonservice-connected pension.  In regard to the issue of 
service connection for a left foot condition, the RO 
subsequently recharacterized this issue in a November 1997 
rating decision as a claim for a compensable rating for the 
veteran's service-connected healed chip fracture of the left 
great toe.  The veteran has apparently expressed his 
dissatisfaction with both rating decisions, but it is unclear 
from his statements exactly what he disagrees with and what 
he is claiming.  Due to the confusing nature of this matter, 
it is referred to the RO for clarification.  

In August 1998, the RO granted the veteran's claim for 
nonservice-connected pension benefits.  As such, this issue 
will not be further addressed.



FINDINGS OF FACT

1.  In an August 1979 rating decision, the RO denied service 
connection for a low back disability; the veteran was 
provided notice of the decision and of his appellate rights, 
but he did not perfect the appeal.

2.  Evidence added to the record since the August 1979 rating 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran's claim of service connection for a low back 
disability is plausible.

4.  The veteran has not submitted evidence of a plausible 
claim of service connection for a nasal disability with 
polyps.



CONCLUSIONS OF LAW

1.  Evidence received since the August 1979 RO decision 
denying service connection for a psychiatric disability is 
new and material; and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disability.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a sinus disability with nasal 
polyps, to include as secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was seen 
at a medical facility in January 1964 hyperventilating and 
complaining of a sudden onset of middle low back pain while 
swabbing the mess decks.  An impression was given of muscular 
spasms in the back and hyperventilation.  The veteran was 
prescribed diathermy, medication and bed rest.  He returned 
to duty the following day.

The veteran was found to have had a normal clinical 
evaluation of his spine and sinuses at his separation 
examination in May 1967.  

According to a November 1971 Report of Medical History, the 
veteran denied having a history of sinusitis.  This report 
also notes that he had frequent post nasal drip and had had 
tonsillitis in October 1971. 

VA treatment records in April 1978 reflect the veteran's 
complaint of constant pain in his left leg with numbness at 
times.  They also reflect his report of having experienced a 
similar episode two years earlier.  They contain an 
assessment of chronic low back syndrome.

In June 1979, the veteran filed a claim of service connection 
for a low back disability.

A June 1979 VA treatment record reflects the veteran's 
complaint of low back and left leg pain from an old injury.

At a June 1979 VA orthopedic examination, the veteran 
reported injuring his low back in 1964 while lifting heavy 
objects.  He also reported having had subsequent low back 
pain, with pain referred to the posterior aspect of the left 
lower extremity, and parasthesias of the left leg and foot.  
The diagnosis was that of left side herniation of the 
lumbosacral disc with subsequent left L5-S1 spinal root 
compression syndrome and chronic lower back syndrome.

Findings from a VA general examination in June 1979 show that 
the veteran had no visible mucosae and no abnormalities in 
regard to his nose, sinuses, mouth and throat.

In an August 1979 rating decision, the RO denied the 
veteran's claim of service connection for chronic low back 
syndrome with left side herniation.

The following evidence was submitted to the RO after the 
August 1979 denial of the veteran's claim of service 
connection for a low back disability.

Private hospital records dated in January 1969 show that the 
veteran was seen for a back injury that he sustained at work 
that month.  According to the hospital admission report, the 
veteran injured his back at work on the railway when, as he 
was bending over to lift up a brake beam, he immediately felt 
a pop in his back and a sharp pain.  He was unable to 
straighten up following this incident and was taken to the 
emergency room.  This report notes that the veteran gave no 
history of previous injury or accident.  He was diagnosed as 
having acute back strain.  Treatment included diathermy, 
lumbosacral massage, exercises and medication.

VA treatment records in April and May 1973 reflect the 
veteran's complaints of pain in his low back and left thigh 
with radiation down to the left heel.  The veteran reported 
having had this pain off and on for one year.  He denied any 
known trauma, but reported a history of injury in "1965."

In April 1978, the veteran was seen at a VA orthopedic clinic 
complaining of constant pain in the left leg with numbness at 
times.  He also complained of a similar episode two years 
earlier.  He was assessed as having chronic low back 
syndrome.

A private medical record dated in June 1978 reflects the 
veteran's complaint of left leg and back pain.  This record 
also shows that the veteran had been seen approximately seven 
to eight years earlier.

VA treatment records in 1979 and 1981 contain the veteran's 
report of low back pain since service in 1964 with radiating 
pain down the left leg.  

In August 1996, the veteran reported to a VA medical facility 
complaining of an acute onset of lower back pain three days 
earlier secondary to lifting an object with a fellow 
employee.  The veteran also reported having an old back 
strain in the 1960s also secondary to lifting an object, and 
of experiencing back discomfort over the years.  VA treatment 
records in August 1996 reflect computed tomography (CT) scan 
findings of stenosis at L4-L5 as well as a diagnosis of 
spinal stenosis. 

Lumbosacral X-rays taken by VA in August 1996 revealed mild 
compression of L2 vertebral body and degenerative disc 
disease involving the L5-S1 level.

A VA outpatient clinical record in October 1996 shows that 
the veteran was being seen in an initial evaluation for 
problems that included low back pain since a "mishap" at 
work in 1996.  The record also shows that the veteran had a 
history of chronic sinusitis and allergic rhinitis.  The 
assessment was that of allergic rhinitis, nasal polyps and 
rule out sinusitis.  

A later outpatient clinical record in November 1996 shows 
that the veteran underwent allergy skin testing which 
produced positive results.  He was assessed as having 
allergic rhinitis.

VA treatment records in December 1996 and February 1997 show 
treatment for the veteran's back and contain reference to a 
work-related back injury in 1996.

A March 1997 VA treatment record indicates that the veteran 
continued to experience a recurrence of sinusitis secondary 
to infection when off of antibiotics.  He was assessed as 
having chronic sinusitis/polyps.

VA treatment records in April 1997 and May 1997 show 
continuing treatment for the veteran's back problems.

The veteran's medical history as noted on a May 1997 private 
examination report notes that the veteran had complaints of 
low back pain with radiating pain into the right lower 
extremity which initially happened at work during a lifting 
incident in August 1996.  This report also notes that the 
veteran had not been able to work since October 1996.  He was 
diagnosed as having spinal stenosis at L4-L5 with right 
lumbar radiculopathy.

In June 1997, the veteran filed an informal claim of service 
connection for a sinus condition with nasal polyps, stating 
that this was possibly due to Agent Orange.  He also filed an 
application to reopen a claim of service connection for a low 
back injury.

In a June 1997 statement, the veteran said that he had had 
sinus problems, including nasal polyps, since the early 1970s 
and opined that this could be related to Agent Orange.

In a July 1997 rating decision the RO denied the veteran's 
claim of service connection for a sinus condition with nasal 
polyps, including as a result of exposure to herbicides.  
Also in this decision the RO denied the veteran's application 
to reopen a claim of service connection for a low back 
disability.

At a VA orthopedic examination in September 1997, the veteran 
reported sustaining a back injury at work in 1996 that 
occurred when a work associate dropped some boxes of molding 
that they had both been carrying.  He said that he 
instinctively held onto the falling boxes and subsequently 
fell to the ground, immediately experiencing radiating pain 
down his lumbar spine on the right side.  He said that his 
low back and right leg symptoms had progressively worsened 
over the previous year.  He was diagnosed as having mild 
spinal stenosis primarily at L4-L5.

At a VA general examination in September 1997, the veteran 
again reported injuring his back in 1996 and said that he had 
not worked since that injury.  Findings included 
paravertebral muscle spasms in the lumbar region on the 
right.  The veteran was diagnosed as having low back strain 
with radiculopathy secondary to an injury at work.

On file is a December 1997 private letter from a Muscular 
Development Center noting that the veteran had been diagnosed 
in November 1997 as having a diffuse bulge at L3-4 and L4-5 
with central canal stenosis at L5-S1.  This letter also 
indicates that the veteran was in severe pain.

In March 1998, the veteran was seen at a VA neurology clinic 
where he was noted to have permanent low back pain.  He was 
also noted to be totally and permanently disabled to work in 
any job.

At a RO hearing in June 1998, the veteran testified that he 
initially hurt his back in service in 1964 while mopping the 
floor.  He said that the injury was still there when he got 
out of service and that he obtained employment with a railway 
company in 1968.  He said that he worked for the railway for 
two years during which time he reinjured his back in the same 
spot as in service.  He stated that subsequent to this 
employment his back did not bother him too much until his 
employment with a furniture company in the 1970s.  He said 
that his duties with this company involved moving furniture 
around and that this aggravated his back.  He noted that he 
began to seek treatment for his back at a VA medical facility 
at that time.  He said that he never thought about filing a 
claim until after sustaining a back injury at work in 1996 
which was similar to the injury he sustained in service.  In 
regard to his claim of service connection for a sinus 
disability with nasal polyps, the veteran reported that he 
underwent the removal of nasal polyps in 1981 which 
eventually grew back.  He said that he had been in the area 
that had been sprayed with Agent Orange and that his receipt 
of a letter from Washington reminded him that he had been 
over there and that this was the reason that he filed a 
service connection claim for nasal polyps.  



II.  Legal Analysis

A.  Low Back Disability

New and material evidence

The veteran's initial claim of service connection for a low 
back disability was denied by the RO in August 1979.  The 
veteran did not perfect the appeal of this decision following 
the provisions of 38 C.F.R. § 20.200 (1998), and it is final.  
See 38 C.F.R. § 20.1103 (1998).  In order to reopen a claim 
of service connection for this disability, new and material 
evidence must be submitted since the August 1979 disallowance 
of the claim.  See 38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. App. 273 
(1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (hereinafter "the Federal Circuit") issued 
a decision that changed the standard for determining whether 
new and material evidence had been submitted sufficient to 
reopen a claim of service connection.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
expressly rejected the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and held that there is no longer a requirement that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed. 

Instead, the Federal Circuit in Hodge held that new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Following the Hodge decision, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999), in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), and in Winters v 
West, 12 Vet. App. 203 (1999) (en banc) set forth a three-
part test for the adjudication of previously denied claims to 
which finality had attached.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.

The first part of the Elkins test has been met in this case 
in view of the additional evidence that has been submitted 
since the 1979 decision that has not been previously 
considered and which bears directly and substantially upon 
the issue of service connection for a low back disability.  
Such evidence includes private and VA medical records from 
1973 to 1998 that reflect complaints and treatment for the 
veteran's low back.  Other evidence submitted after 1979 
includes the veteran's hearing testimony to the effect that 
he has had low back pain ever since service.  This noted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for a 
low back disability is reopened.



Well groundedness

As the veteran's claim has been reopened, the Board must now 
immediately determine as an initial matter whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the reopened claim is well 
grounded pursuant to 5107(a).  See Elkins; Winters.  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  Lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer medical opinions.  See Heuer v. Brown, 7 
Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. at 495.  

The veteran contends that he has had low back pain ever since 
injuring his back in service.  This contention, in addition 
to service medical records which show treatment for a back 
injury in 1964, and post-service medical evidence reflecting 
low back complaints and treatment, satisfies the three 
elements for a well grounded claim.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997); Caluza v. Brown, 7 
Vet. App. at 506.

Because the veteran has met his burden of submitting a well 
grounded claim of service connection for a low back 
disability, VA has the statutory obligation to fulfill its 
duty to assist the veteran with the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  In order to fulfill this 
duty, this claim is being remanded to the RO for additional 
development as outlined in the remand order below.

B.  Sinus Disability With Nasal Polyps

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Such diseases include chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

As previously noted, the veteran has the initial burden of 
satisfying the elements for a well grounded claim before VA 
can proceed to evaluate the merits of his claim.  These 
elements include:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  However, in 
cases where a Vietnam-era veteran satisfies the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309, direct 
evidence regarding the first two elements of Caluza need not 
be satisfied, i.e., no evidence of in-service incurrence or a 
medical nexus is required.  McCartt v. West, 12 Vet. App. 164 
(1999).

It is evident in the veteran's case that his claimed sinus 
disability with nasal polyps is not a disease that could be 
presumptively service connected under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309(e) because it is not one of the 
diseases listed at 38 C.F.R. § 3.309(e).  Consequently, it is 
not presumed that the veteran was exposed to herbicides in 
service.  The veteran has not submitted a well-grounded claim 
for presumptive service connection for this disability.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); McCartt v. 
West, 12 Vet. App. at 167.

Although the veteran is not afforded the presumptions under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, his 
claim for service connection due to Agent Orange must also be 
considered on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).  To establish a plausible claim in this 
regard, the veteran must satisfy all three elements of Caluza 
by providing sufficient evidence of in-service exposure to an 
herbicide agent, in addition to providing medical evidence 
linking his sinus disability with polyps to such exposure.  
See 38 C.F.R. § 3.307(a)(6)(iii).  See also McCartt v. West, 
12 Vet. App. at 168 (1999).

Even by assuming that the veteran has satisfied the 
incurrence element of Caluza by his very statements and 
testimony that he was exposed to Agent Orange, he still has 
not satisfied the nexus element by providing medical evidence 
linking his current sinusitis with nasal polyps to such 
exposure.  King v. Brown, 5 Vet. App. 19, 21 (1993);Caluza v. 
Brown, 7 Vet. App. at 506.  His statements and testimony as 
to the nexus element do not constitute competent evidence 
since, as a layman, he has no competence to opine as to 
medical matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The evidence likewise does not establish a plausible basis on 
any other direct basis.  That is, the veteran's service 
medical records are devoid of any complaints or treatment for 
sinus problems, including nasal polyps, and they show that he 
had a normal clinical evaluation of his sinuses at his 
separation examination in May 1967.  This is consistent with 
the veteran's statement in June 1997 that he did not start 
having sinus problems until the 1970s.  

The earliest medical evidence of a sinus diagnosis in the 
claims file is an October 1996 VA treatment record noting the 
veteran's history of chronic sinusitis.  Similarly, the 
earliest medical evidence of polyps is a March 1997 VA 
medical record containing findings of polyps, bilaterally.  
The veteran's testimony of having undergone the removal of 
nasal polyps in 1981 is also on record.  Despite this 
evidence, the veteran has not submitted any medical evidence 
linking his chronic sinusitis and polyps to service.  Caluza 
v. Brown, 7 Vet. App. at 506.

Inasmuch as the record is devoid of medical evidence linking 
the veteran's sinus disability with nasal polyps to service, 
including to exposure to Agent Orange, a claim of service 
connection for sinusitis with nasal polyps is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza v. Brown, 7 Vet. App. at 506.

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but he has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disability and the 
claim is well grounded, the appeal is allowed to this extent, 
subject to further action as discussed hereinbelow.  

Service connection for a sinus disability with nasal polyps 
is denied as not well grounded.


REMAND

In order for VA to fulfill its statutory obligation to assist 
the veteran with the facts pertinent to his well grounded 
claim of service connection for a low back disability, 
additional medical development is necessary.  38 U.S.C.A. 
§ 5107(a).  Such development requires that the veteran 
undergo a thorough and contemporaneous medical examination so 
that medical clarification can be obtained as to etiology of 
the veteran's current back disabilities.  The VA examiner who 
performs the examination must take into account the veteran's 
record of prior medical treatment so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 
5 Vet. App. 127 (1993).

Also, the veteran testified at a hearing in June 1998 that he 
applied for disability benefits from the Social Security 
Administration.  His records from the Social Security 
Administration should be obtained, to include all associated 
medical evidence.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Clarkson v. Brown, 4 Vet. App. 565 (1993).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:
1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
low back disability, particularly any who 
attributed the disorders to his period of 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should obtain the veteran's 
records from the Social Security 
Administration to include all medical 
evidence associated with his claim for 
benefits.

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the diagnosis and etiology of 
his current low back problems.  The 
examiner should be asked to review the 
evidence contained in the claims file, 
including the service medical records and 
a copy of this REMAND, examine the 
veteran, and respond to each of the 
following items:

a.  State as precisely as possible 
all low back diagnoses that the veteran 
currently has.

b.  For each diagnosis listed in 
"a," above, state as precisely as 
possible the date of onset of the 
disorder(s) and give a medical opinion as 
to whether the disorder(s) is/are 
etiologically related to a disease or 
injury the veteran had in service.

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.  

3.  The RO should conduct a de novo 
review of the claim of service connection 
for a low back disability.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals







